BY THE COURT.
The bill of exceptions, which is the foundation of the error complained, of in this case, is signed and sealed by the president judge and one associate judge only, which is less than a quorum of the court. It is true there is another signature ; but it purports to be by the president judge, as attorney in fact for one of the associate judges. The signing a bill of exceptions is so far a judicial act, that it cannot be performed by attorney. A judge must act in his own proper person ; he cannot act by deputy or attorney. We can take no judicial notice of this bill of exceptions.
The writ of error is dismissed.